OPINION — AG — THE APPOINTMENT AND PAYMENT OF A BROTHER OF A COUNTY COMMISSIONER AS A DEPUTY SHERIFF IS NOT PROHIBITED BY 21 O.S.H. 481 NEPOTISM AND 21 O.S.H. 1482.  HOWEVER, SUCH APPOINTMENT MUST NOT VIOLATE 21 O.S.H. 483, WHICH PROHIBITS AN OFFICER FROM APPOINTING AND FURNISHING EMPLOYMENT FOR ANY PERSON RELATED TO ANY OTHER OFFICER WITHIN THIRD DEGREE, WHEN SUCH APPOINTMENT OR EMPLOYMENT IS MADE IN PART CONSIDERATION THAT THE OTHER OFFICER SHALL APPOINT AND FURNISH EMPLOYMENT TO ANY ONE RELATED WITHIN THE THIRD DEGREE TO THE FIRST OFFICER; AND SUCH APPOINTMENT MUST NOT BE IN CONSIDERATION OF THE BOARD OF COUNTY COMMISSIONERS CONCURRING IN THE NEED FOR A DEPUTY AND THE AMOUNT OF SALARY BE PAID. CITE: OPINION NO. JUNE 5, 1952 — HUGHES, OPINION NO. OCTOBER 5, 1946 — PARKER, 19 O.S.H. 179.7 (JAMES P. GARRETT)